EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schmitt on 02/24/2022.
The application has been amended as follows: 
in the claims:
in claim 22's line 9, after "liquid stamp layer on" insert -- or over--;
in claim 22's lines 15–16 "wherein the pedestal layer has a greater area over the support than does the stamp layer and the pedestal layer has an extent over the support that is smaller than an extent of the support" is deleted and replaced with "wherein the pedestal layer has an area over the support that is greater than an area of the stamp layer over the support and the area of the pedestal layer is smaller than an area of the support";
in claim 22's line 18, after "the protrusion" insert--, respectively--;
in claim 34's line 1, after "is less than" insert--or equal --;
claim 35 is replaced with "The method of claim 22, wherein the pedestal layer is a first pedestal layer, the area of the pedestal layer area is a first pedestal layer area, the pedestal layer stiffness is a first pedestal layer stiffness, and the pedestal layer CTE is a first pedestal layer CTE; 
the method further comprises (i) forming another liquid pedestal layer on the first pedestal layer (ii) curing the another pedestal layer to form a second pedestal layer that is 
In claim 36's line 2, after "the second pedestal layer stiffness is greater than the" insert --first--;
in claim 38's line 2, delete ", the stamp layer has a stamp layer stiffness,";
in claim 38's line 3, before "pedestal layer stiffness" insert--first--;
in claim 39's line 2, after "the stamp layer CTE and the" insert--first--;
in claim 41's line 2, after "is substantially equal to the" insert--first--; and
in claim 42, this claim was replaced with "The method of claim 35, wherein the stamp body has a third area over the support and wherein the third area is less than the second area of the second pedestal layer".
Reasons for Allowance
Claims 22 – 23 and 28 – 45 are allowed.
This application a divisional of 14/975,041 now granted and published as US Patent No. 10,899,067. 
The claims are drawn to a method of making the novel stamp for micro-transfer printing 14/975,041 now granted and published as US Patent No. 10,899,067. Restated differently, claim 22 arrives at a structure which possesses same allowable features 14/975,041 now granted and published as US Patent No. 10,899,067. 
Therefore, the primary reason for allowing claim 22 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive the method arrives at making a novel stamp for micro-transfer printing is with at 1) a pedestal layer formed on the support, the pedestal layer having a pedestal layer stiffness that is less than the support stiffness 
MENARD US Patent Publication No. 20100123268, NUZZO US Patent Publication No. 20090199960, and MENARD PG Publication No. 20130069275 (hereinafter ‘275) are  consider the closest relevant prior art. 
MENARD discloses a stamp for micro-transfer printing (¶7), comprising: 

    PNG
    media_image1.png
    306
    602
    media_image1.png
    Greyscale

a support (Figure 2A and 4) with a support stiffness and a support coefficient of thermal expansion (CTE) and a support area (rigid/stamp glass backing layer 201; ¶63 and ¶71, FIG. 2A); and 
a stamp layer (202) formed on the support  (elastomeric layer 202; ¶63) which may be made of PDMS (¶50), a stamp body (202)  and a plurality of protrusions (70) extending from the stamp body in a direction away from the support, each of the plurality of protrusions is configured to contact a different printable device and adhere the different printable device to a distal end of the protrusion, respectively (¶63). 
 support is made of glass (¶63) and MERNARD’s stamp layer is made of PDMS (¶50). One of ordinary skill in the art would understand that this would arrive at:  the stamp layer having a stamp layer stiffness that is less than the support stiffness and a stamp layer coefficient of thermal expansion (CTE) that is different from the support coefficient of thermal expansion (CTE).
However, MERNARD fails to disclose how the stamp is manufactured, a pedestal layer between the stamp layer and the support layer. Therefore, MERNARD fails to disclose:
1)forming liquid layers and curing the same for both the pedestal and stamp layer; 
2) a pedestal layer formed on the support, the pedestal layer having a pedestal layer stiffness that is less than the support stiffness and a pedestal layer coefficient of thermal expansion (CTE) that is different from the support coefficient of thermal expansion (CTE), and a pedestal layer area over the support that is less than the support area;
3) a stamp layer formed on the pedestal layer; and 
4) a stamp layer area over the support that is less than the pedestal layer area. 
NUZZO teaches spinning PDMS to create a stamp structure (¶73).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of spin coating a layer of PDMS into the structure of MENARD for the benefit of fabricating micro-transfer stamp (as taught by NUZZO at ¶73).
NUZZO further teaches a structure relevant to the micro-transfer stamp claimed (see Figure 22). One of ordinary skill in the art would not understand NUZZO’s structure illustrated in Figure 22 to be such a structure which may be simply substituted for MENARD’s 70. Rather, NUZZO’s structure illustrated in Figure 22 would only be substituted for MENARD’s 202 and 70, collectively—failing to arrive at the claimed pedestal layer. (please see page 8 of Applicant’s 
Therefore, MENARD, NUZZO, and ‘275 fail to make obvious 1) a pedestal layer formed on the support, the pedestal layer having a pedestal layer stiffness that is less than the support stiffness and a pedestal layer coefficient of thermal expansion (CTE) that is different from the support coefficient of thermal expansion (CTE), and a pedestal layer area over the support that is less than the support area;2) a stamp layer formed on the pedestal layer; and 3) a stamp layer area over the support that is less than the pedestal layer area. 
A subsequent search returned US 20050238967, US 20100155989; US 20090123590, and US 20080000375. Simply stated, while these references possess multiple cushioned layers between hard backing and stamp protrusions, these features a disclosed in the field of endeavor of imprinting, e.g., using stamp posts to mold a resin and not claimed field of endeavor of transfer printing, e.g., where the stamp posts are “configured to contact a different printable device and adhere the different printable device to a distal end of the protrusion, respectively.” It would not have been obvious to one of ordinary skill in the art to incorporate any of the cushioned layers from this technology into any of disclosures of MENARD, NUZZO, and ‘275 without impermissible hindsight.
Therefore, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at 1) a pedestal layer formed on the support, the pedestal layer having a pedestal layer stiffness that is less than the support stiffness and a pedestal layer coefficient of thermal expansion (CTE) that is different from the support coefficient of thermal expansion (CTE), and a pedestal layer area over the support that is less than the support area; 2) a stamp 
Claims 23 and 28–45 are allowed for the same reasons via their dependency on claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claims 22 – 23 and 28 – 45 are allowed. Applicant's remarks filed on 02/22/2021 are persuasive to the extent conform with the reasons for allowance articulated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743